BRITT, Judge.
In his assignment of error number five defendant contends the trial court erred in charging the jury on following too closely for that there was no evidence to support the charge, and in failing to apply the law to the evidence as required by statute.
Evidence for plaintiff pertinent to this assignment tended to show: The collision in question occurred just north of a crosswalk near Greenfield Park in the City of Wilmington. Carolina Beach Road at this point had four vehicular traffic lanes, two for southbound traffic and two for nothbound traffic. Southbound traffic (and presumably northbound traffic) at the crosswalk was controlled by electric signal lights. As plaintiff approached the crosswalk, the light turned red for southbound traffic; traffic ahead of plaintiff stopped and he came to a complete stop some ten feet behind the car immediately in front of him. While plaintiff was applying his brakes preparatory to stopping, he saw through his rearview mirror two cars following him at a distance of some 200 or 300 feet; one car, a 1955 Ford, was in the left lane directly behind plaintiff and the other, the Cadillac driven by defendant, was in the right lane. Plaintiff observed the two cars behind him until they were between 100 feet and 175 feet from the point of collision; when he last observed the two cars, defendant was “a little ahead” in the *223right lane. The Cadillac ran into the back of the Ford plaintiff was driving with such force that the impact “broke the seat loose” from the frame. The right front of the Cadillac was damaged all the way across the radiator which was knocked back into the motor and was “steaming water.” The Ford plaintiff was driving was knocked into the car in front of it, causing considerable damage to the front and rear of the Ford.
Evidence for defendant pertinent to this assignment tended to show: As defendant approached the red light at the crosswalk, he pulled in behind the car driven by plaintiff. At that time a bee flew into defendant’s window and lit on defendants’ neck. Defendant hit the bee and it then got under defendant’s glasses. Defendant then turned his head after which his foot slipped off the brake and onto the accelerator. Defendant was stopped at the time the bee entered his car and other traffic was stopped. Defendant was highly allergic to bee stings and had been advised by his physician that a be sting could be fatal.
G.S. 1A-1, Rule 51(a), requires the judge, in charging a jury in a civil action, to declare and explain the law arising on the evidence given in the case. Numerous decisions of our Supreme Court and of this court have established the rule that it is error for the trial court to charge upon an abstract principle of law which is not presented by the allegations and evidence; the following cases are illustrative: Motor Freight v. DuBose, 260 N.C. 497, 133 S.E. 2d 129 (1953), where the court charged on but there was no evidence that defendant failed to give a signal for a left turn or was speeding; White v. Cothran, 260 N.C. 510, 133 S.E. 2d 132 (1963), where the court charged on statute requiring hand signals to indicate turning movements where traffic lights and not the statute controlled at an intersection; Dunlap v. Lee, 257 N.C. 447, 126 S.E. 2d 62 (1962), where the court charged on reckless driving when there was no evidence of excessive speed or perilous operation; and Nance v. Williams, 2 N.C. App. 345, 163 S.E. 2d 47 (1968), where court charged on reckless driving and there was insufficient evidence to present this question.
Although we recognize that the rule above stated is well settled in this jurisdiction, we think the decision of the Supreme Court in Smith v. Rawlins, 253 N.C. 67, 116 S.E. 2d 184 (1960), is controlling in the case at bar. In that case the evidence tended *224to show that plaintiff, while driving in a line of traffic, stopped when some four cars ahead of him stopped, and that after he had been stopped in the line of traffic for some thirty seconds, he was struck from the rear by an automobile driven by defendant; the court held that the evidence was' sufficient to be submitted to the jury on the issue of defendant’s negligence in following plaintiff’s vehicle too closely or in failing to keep a proper lookout. In that opinion, written by Parker, Justice, (later Chief Justice), we find:
“Accepting plaintiff’s evidence as true * * * * * * * it permits a legitimate inference by a jury that defendant was following plaintiff’s automobile ahead more closely than was reasonable and prudent, with regard for the safety of others and due regard to the speed of such vehicles ahead and the traffic upon and the condition of the highway, or was not keeping a reasonably careful lookout considering the conditions then and there existing, so as to avoid collision with plaintiff’s automobile ahead, and that such negligence proximately contributed to plaintiff’s injuries and damage to his automobile. 10 Blashfield Cyclopedia of Automobile Law and Practice, Per. Ed., Vol. 10, p. 600, says: ‘The mere fact of a collision with a vehicle ahead furnishes some evidence that the following motorist was negligent as to speed or was following too closely.’ ”
Defendant’s assignment of error number five is overruled.
We have carefully considered the other assignments of error brought forward and argued in defendant’s brief but conclude that they are likewise without merit; they are all overruled.
No error.
Judge Hedrick concurs.
Judge Campbell dissents.